Appeal by the People from an order of the Supreme Court, Kings County (Greenberg, J.), dated November 23, 1988, which granted that branch of the defendant’s omnibus motion which was to dismiss Kings County indictment No. 1366/88.
Ordered that the order is reversed, on the law, that branch of the defendant’s omnibus motion which was to dismiss Kings County indictment No. 1366/88 is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings on the indictment.
Because there is no indication that the defendant may have been prejudiced thereby, the bifurcated procedure employed by the prosecutor in presenting the instant case to the Grand Jury was proper (see, CPL 210.35 [5]; People v Cade, 74 NY2d 410, 417; see also, People v Baez, 118 AD2d 863). Mangano, P. J., Bracken, .Rubin and Rosenblatt, JJ., concur.